Citation Nr: 1706278	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-35 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for mechanical low back pain prior to July 18, 2016.

2. Entitlement to a disability rating in excess of 20 percent for mechanical low back pain, status post segmental injury L5-S1 region, on and after October 1, 2016.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On January 30, 2015, the Board issued a decision on the claims of entitlement to a disability rating in excess of 20 percent for mechanical low back pain and entitlement to service connection for a cervical spine disability, to include as secondary to service-connected mechanical low back pain.  Subsequently, the Board found vacatur of the January 30, 2015, decision with respect to the issue of entitlement to a disability rating in excess of 20 percent for mechanical low back pain was necessary.  However, the Board did not find reason to disturb the denial of service connection for a cervical spine disability or the grant of a disability rating of 10 percent for radiculopathy of the bilateral lower extremities, and therefore, those issues are not currently on appeal before the Board.

In a December 2016 rating decision, the RO granted a temporary 100 percent disability rating from July 18, 2016, to September 30, 2016.  In light of the favorable nature of this decision to the Veteran, the Board will not disturb the disability rating assigned during this period.  However, as the RO continued the erroneous 30 percent disability rating on and after October 1, 2016, the Board finds this period remains under appellate review and has characterized the issues as shown on the title page.

The issue of entitlement to a disability rating in excess of 20 percent for mechanical low back pain, status post segmental injury L5-S1 region, on and after October 1, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

Prior to July 18, 2016, the Veteran's mechanical low back pain was manifested by chronic pain, weakened movement, and forward flexion limited to, at most, 60 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for mechanical low back pain have not been met prior to July 18, 2016.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to July 18, 2016

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue of entitlement to a disability rating in excess of 20 percent for mechanical low back pain prior to July 18, 2016.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A July 2011 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the duty to assist, the record contains the Veteran's VA treatment records and examination reports, private treatment records, and lay evidence.  In addition, the Veteran underwent VA examination in August 2011 in connection with his increased disability rating claim.  Pursuant to a December 2013 Board Remand, the Veteran underwent additional VA examination in January 2014, and he also underwent VA examination in July 2016.  The record demonstrates that the VA examiners reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability during this period.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  Moreover, the Board finds the RO substantially complied with the Board's Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the electronic file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Veteran's service-connected mechanical low back pain is rated as 20 percent disabling on and after July 31, 2003.  The Veteran filed his claim for an increased disability rating in June 2011.  On VA examination in September 2010, flexion was to 90 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions.  There was no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, or scoliosis.  There was evidence of tenderness but no spasms, atrophy, guarding, pain with motion, or weakness, and the tenderness was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The VA examiner diagnosed degenerative spurring of L3-S1, which caused increased absenteeism at work and difficulty with lifting activities.  

On VA examination in August 2011, the Veteran denied a history of flare-ups.  There was guarding, pain with motion, and tenderness all on the left and right, which were severe enough to be responsible for an abnormal spinal contour.  Flexion was to 80 degrees, with pain on active range of motion and following repetitive motion.  The combined range of motion of the thoracolumbar spine was 225 degrees.  There were no additional limitations after three repetitions.  The diagnosis was lumbar stenosis, and the VA examiner reported that the Veteran's lumbar stenosis did not affect his occupation but did affect his usual daily activities in that he had pain with prolonged walking and standing and it interfered with his sleep.

On VA examination in January 2014, the Veteran reported daily pain that radiated into his posterior legs intermittently.  He denied flare-ups that impacted the function of his back.  Forward flexion was to 60 degrees, with pain beginning at 60 degrees.  The total combined range of motion of the thoracolumbar spine was 180 degrees.  The VA examiner reported that there was no additional limitation of range of motion following repetitive-use testing.  The Veteran had functional loss due to less movement than normal and pain on movement.  He also had mild tenderness over the left mid-lower back but no muscle spasm or guarding that resulted in an abnormal gait or spinal contour.  There was no evidence of ankylosis of the spine, other neurologic abnormalities, or intervertebral disc syndrome, and the Veteran did not use any assistive devices.  The Veteran's back condition impacted his ability to work in that he had increased pain with heavy lifting and repetitive bending, but he did not have any restrictions on sedentary work.  The VA examiner opined that he would be unable to determine any decrease in range of motion due to pain, weakness, fatigue, incoordination, or when the joint is used repeatedly over a period of time without examining the joints during the above times. The VA examiner found there was insufficient medical history from the veteran to determine any loss of range of motion, and any estimation of loss of range of motion would be speculation.

VA treatment records indicate the Veteran underwent low back injections and ablation of nerves during the appeal period decided herein.  In January 2015, he reported that his pain was aching, throbbing, stabbing, burning, and penetrating with numbness, tingling, and feelings of pins and needles.  Standing, sitting, walking, climbing stairs, getting into and out of his car, and laying on his back aggravated the Veteran's pain.  

The Veteran underwent additional VA examination on July 6, 2016.  The VA examiner diagnosed degenerative arthritis of the spine.  Forward flexion was to 80 degrees, and the combined range of motion of the thoracolumbar spine was 200 degrees.  Functional impairment included limiting the Veteran's ability to sit, stand, bend, squat, and kneel at work.  He denied any flare-ups, and there was no additional loss of range of motion after repetitive use.  Neither tenderness nor guarding resulted in an abnormal gait or spinal contour, although the Veteran regularly used a cane.  There was no atrophy or ankylosis, although the VA examiner found that weakened movement caused disturbance of locomotion and interference with sitting and standing.  The Veteran denied neurological abnormalities associated with his low back pain as well as incapacitating episodes that required bed rest prescribed by a physician.

Upon review, the Board finds the criteria for a disability rating in excess of 20 percent have not been met at any time prior to July 18, 2016.  First, the evidence does not reflect forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine at any time during this period.  As detailed above, forward flexion was to 90 degrees, 80 degrees, 60 degrees, and 80 degrees on VA examination, respectively.  Further, VA examiners in January 2014 and July 2016 specifically found that there was no evidence of ankylosis of the thoracolumbar spine, favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  In addition, the treatment records do not reflect findings of intervertebral disc syndrome, and therefore a higher evaluation is not warranted under Diagnostic Code 5243.   Moreover, the evidence does not show that the Veteran reported any incapacitating episodes that required bed rest prescribed by a physician during the period decided herein.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the increased rating assigned to the period on appeal.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. 
§§ 4.40, 4.45.  In September 2010, the VA examiner found the Veteran's degenerative spurring of L3-S1 caused increased absenteeism at work and difficulty with lifting activities.  In August 2011, the Veteran reported that his usual daily activities were limited by pain with prolonged walking and standing and that his pain interfered with his sleep.  An additional treatment record shows the Veteran stated that he could not sit or stand for too long, and the pain was worsened by sitting, standing, walking, climbing stairs, getting into or out of a car, and lying on his back.  In January 2014, the VA examiner found the Veteran had additional functional loss due to less movement than normal and pain on movement.  The Veteran's back condition impacted his ability to work in that he had increased pain with heavy lifting and repetitive bending, but he did not have any restrictions on sedentary work.  

The July 2016 VA examination results show the Veteran had functional impairment that involved limiting his ability to sit, stand, bend, squat, and kneel.  Although the Veteran did have weakened movement due to a muscle injury, which resulted in the disturbance of locomotion and interference with standing and sitting, the VA examiner found that pain, weakness, fatigability, and incoordination did not limit his functional ability during flare-ups or after repetitive use.  There was no additional loss of range of motion noted due to pain on use or during flare-ups.  As such, the Board finds the 20 percent disability rating assigned contemplates the level of functional loss experienced by the Veteran as it is based on a complete review of the clinical evidence and the Veteran's lay statements during the pendency of the appeal.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

With respect to other neurological symptoms, the clinical evidence does not reflect any findings of neurological symptoms associated with the Veteran's mechanical low back pain during the pendency of the appeal.  VA treatment records dated in August 2011, November 2011, January 2015, July 2015, and June 2016 show the Veteran denied any bowel and bladder incontinence in relation to his back pain.  Likewise, the January 2014 and July 2016 VA examiners did not find any evidence of any neurological abnormalities or findings related to a thoracolumbar spine condition, to include bowel and bladder problems.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The Board acknowledges the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In August 2011, the Veteran reported that his back disability did not affect his occupation but did affect his usual daily activities in that he had pain with prolonged walking and standing and it interfered with his sleep.  On VA examination in January 2014, the Veteran reported daily pain.  In January 2015, he reported standing, sitting, walking, climbing stairs, getting into and out of his car, and lying on his back aggravated his pain.  The July 2016 VA examination report shows the Veteran reported his pain limited his ability to stand, sit, bend, squat, and kneel.  Here, the Board has based the decision on the lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  In addition, the Board has paid particular attention to the Rating Schedule's focus on occupational impairment.  In this case, the record shows the Veteran has not reported missing any work due to his back pain during the pendency of the appeal, only some limitation in movement.  

For the reasons stated above, the Board finds the evidence does not support a disability rating in excess of 20 percent for the Veteran's service-connected mechanical low back pain at any time prior to July 18, 2016.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's mechanical low back pain is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms were not present during the period decided herein.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back disability prior to July 18, 2016.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, although the Veteran has asserted that his mechanical low back pain limited certain movements at work, he has not contended that he is totally unemployable as a result of his disability.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

Entitlement to a disability rating in excess of 20 percent for mechanical low back pain is denied prior to July 18, 2016.



REMAND

On and after October 1, 2016

In connection with his claim for an increased disability rating, the Veteran last underwent VA examination in July 2016.  In a September 2016 written statement, the Veteran reported that he had undergone back surgery in July 2016, and he requested a new VA examination to determine the current severity of his back disability.  Upon review, the Board finds this evidence indicates that the Veteran's service-connected disability has worsened in severity since the last VA examination.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  As such, additional examination is warranted to determine the current nature and severity of the service-connected disability on and after October 1, 2016.

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2016 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from June 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected mechanical low back pain, status post segmental injury L5-S1 region.  The electronic file, including a copy of this Remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.

The examiner must conduct range of motion and function testing using both active and passive motion, and including weight-bearing and non-weight-bearing motion.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claim of entitlement to a disability rating in excess of 20 percent for mechanical low back pain, status post segmental injury L5-S1 region, on and after October 1, 2016.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


